United States Court of Appeals
                         For the First Circuit
No. 10-1738

         INDUSTRIAL COMMUNICATIONS AND ELECTRONICS, INC.;
 RCC ATLANTIC INC., d/b/a Unicel; U.S.C.O.C. OF NEW HAMPSHIRE RSA
                  #2, INC., d/b/a U.S. Cellular,

                         Plaintiffs, Appellees,

                                   v.

                      TOWN OF ALTON, NEW HAMPSHIRE,

                          Defendant, Appellee.
                               __________

                       DAVID SLADE; MARILYN SLADE,

                        Intervenors, Appellants.


                                 ERRATA

     The opinion of this Court, issued on May 19, 2011, should be

amended as follows.

     On page 10, line 8 of 1st full paragraph, replace "claims be

entitled" with "claims to be entitled".